Exhibit 10.7

Mobile Video Development, Inc.
 
March 31, 2009
 
To:
Barry Hall
   
From:
Bruce Goldstein
   
Re:
Personal Services

 
Dear Barry:
 
This letter will confirm the interest of Mobile Video Development, Inc. (“MVDI”
or “the Company”) in engaging your personal services which shall be provided by
Carlaris, Inc., as a consultant and request that you act in the capacity of
Chief Financial Officer of MVDI.  We believe that you have relevant knowledge of
the wireless communications industry, in general, as well as intimate
familiarity of the MVDI business plan, and such knowledge is expected to be of
value to MVDI in connection with the anticipated commercial launch of its new
and innovative, proprietary peer-to-peer video syndication business tentatively
identified as the “Thwapr” (the “Project”) being developed by MVDI.
 
It is anticipated that you will provide your personal services to MVDI as
described on Exhibit “A” attached hereto, and otherwise as may be reasonably
requested from time to time and mutually agreed in writing by you and MVDI (the
“Services”).  Your services are considered to be ‘at will’ and your Services may
be terminated by you or MVDI with or without cause at any time subject to the
requirements for notice as set forth on Exhibit “A”.
 
We ask that you allow MVDI to use your name, likeness and biographical
information on MVDI’s website and other corporate communications offered by MVDI
to the public in connection with the Project.
 
We assume that in asking you to render the Services, you are not a party to or
otherwise subject to any agreements or restrictions that would prohibit you from
entering into this Agreement and rendering the Services as contemplated by this
Agreement in accordance with the terms hereof, and this Agreement and the
transactions contemplated hereby will not infringe or conflict with, and are not
inconsistent with, the rights of any other person or entity.
 
Initials ____________      _____________

 
 

--------------------------------------------------------------------------------

 

In the unlikely event of any dispute between you and MVDI, the laws of the State
of New York will be applicable.  Please acknowledge of receipt of this letter
and your agreement to its terms by signing and returning to us a copy of this
page.  We look forward to working with you!!
 
Mobile Video Development, Inc.
 
By ________________________________
 
Bruce Goldstein,
 
 The undersigned hereby consents and agrees to the preceding:
 
Consultant:
 
Carlaris, Inc.
 
By _________________________________
Dated: March 31, 2009

 
Barry Hall, Its President and
 
Individually
 
Initials ____________      _____________

 
 

--------------------------------------------------------------------------------

 

Exhibit “A”
 
General Terms and Conditions
 
1.
Duties: You shall serve as Chief Financial Officer of MVDI.  In addition to the
duties of Chief Financial Officer, you shall also be responsible for overall
financial management and treasury functions for MVDI, devise, implement and
manage all financial controls, policies and procedures, supervise its accounting
and tax reporting activities and manage employees engaged in providing
accounting and treasuring functions.  In that regard, you shall provide general
oversight and supervision of a number of areas: (A) corporate regulatory
compliance, tax and securities filings, (B) manage all audit activities and
coordinate the services of MVDI’s outside auditors, (C) manage corporate
contracts with outside vendors, (D) be generally responsible for tracking and
reporting of key financial metrics and goals or targets established by the Board
of Directors, (E) provide oversight of credit and risk management, pricing and
define as well as monitor customer credit policies, (F) monitor and manage
accounts receivables, and cash flow management, (G) establish and monitor
budgeting and forecasting of financial affairs.  Generally, you will be
responsible to report to the CEO, Chairman of the Board of Directors and the
Board itself. You have been advised that the Company is contemplating entering
into a transaction whereby it may become a public company. You understand that
your duties, in that event, shall include all duties normally associated with
the preparation and management of accounting, financial reporting and regulatory
compliance of a public company.

 
2.
Time Commitment:  MVDI acknowledges that while you have other business interests
and consulting arrangements that require some of your time and attention, you
have agreed to serve on an adeguate time basis to fulfill the duties
contemplated here, and you will generally devote up to sixty percent (60.0%) of
your full productive energies to performing your responsibilities and
duties.  MVDI agrees that so long as such other existing business activities do
not interfere with your commitment to MVDI, you may continue to pursue such
other activities so long as you do not engage in any activity that is directly
or indirectly competitive with the business of MVDI.

 
3.
Compensation: In addition to any compensation otherwise payable to all members
of the Board of Directors in their capacities as directors, you shall be
compensated at a rate of $923.00 per day, (or its hourly equivalent), worked on
behalf of MVDI. An initial retainer of $12,000.00 shall be due and payable upon
execution of this Agreement. Compensation shall be payable on the first day of
each calendar month commencing April 1, 2009. Beginning September 1, 2009 the
retainer will be increased to $15,000.00. Invoices will be paid within five (5)
days after receipt by MVDI. You are expected to provide monthly invoices to the
Company showing details of the time being billed to the Company.

 
4.
Termination: At least ninety (90) days advance written notice of termination.

 
Initials ____________      _____________

 
 

--------------------------------------------------------------------------------

 
 
5.
Benefits:  As a consultant, you will be treated as an independent contractor and
not as an employee of MVDI.  Therefore, you will not be entitled to any form of
benefits provided to regular, full time employees of MVDI.  You will not be
entitled to any additional form of compensation for attending meetings of the
MVDI Board of Directors other than your daily rate of compensation.

 
6.
Successors and Assigns.  This Agreement shall be assumed by any
successor-in-interest or assigns of MVDI.

 
7.
Indemnification.  As an officer of MVDI, you shall be accorded full
indemnification by MVDI for your acts and omissions as an officer of MVDI, and
shall be covered by MVDI’s directors’ and officers’ errors and omissions
liability insurance coverage and, in the event MVDI becomes a company or
subsidiary of a company with publicly traded securities, MVDI, or such parent,
shall maintain directors’ and officers’ errors and omissions liability insurance
coverage with a limit of at least $5.0 million in coverage.

 
8.
Work for Hire.  We do ask that you disclose to MVDI all inventions, improvements
and other innovations related to the Project that you may make or conceive in
the course of serving as a consultant to MVDI, if such inventions, improvements
and/or other innovations are related to the Project and the Services performed
by you for MVDI and whether or not the same are eligible for patent, copyright,
trademark, trade secret or other legal protection ("Innovations"), and such
Innovations shall be deemed to constitute “work for hire”.  By your acceptance
of this letter agreement, you agree that all Innovations made in the course of
doing business for MVDI that are unrelated to your other business activities but
result from your participation as a consultant to MVDI will be the sole and
exclusive property of MVDI.  It is the intent of the parties that efforts and
specific responsibilities under this Agreement shall be separate and distinct
from those duties performed by you in your other business activities.  At MVDI's
request and expense, during and after the time period of your performing the
Services, you agree to assist and cooperate with MVDI in all respects and will
execute documents, and, subject to your reasonable availability, take further
actions reasonably requested by MVDI to obtain for, maintain and enforce patent,
copyright, trademark, trade secrets and other legal protection for the
Innovations to be owned by MVDI.

 
9.
Non-Disclosure.  During and after the period of this Agreement, you agree that
you will not use or disclose or instruct anyone else to use or disclose any
non-public, proprietary trade secrets that belong to MVDI and relate to the
Project, MVDI’s protocols, non-public proprietary technology, intended services,
products, vendors or customers (the “Confidential Information”), except as may
be necessary in the performance of the Services or as may be authorized in
advance by appropriate executives of MVDI.  "Confidential Information" shall
include the Innovations, other scientific information, programs and data,
formulations, ingredient lists, business strategies, financial information,
forecasts, personnel information, customer lists, trade secrets and any other
non-public proprietary, technical or business information, whether given to you
orally, in writing, electronically or by any other means. These restrictions,
however, will not apply to Confidential Information that has become known to the
public generally through no fault or breach of yours or that MVDI or MVDI
regularly gives to third parties without restriction on use or disclosure.  Upon
termination of your Services to MVDI, we ask that you promptly deliver to MVDI
all documents and materials of any nature pertaining to your Services and
containing any Confidential Information.

 
Initials ____________      _____________

 
 

--------------------------------------------------------------------------------

 
 
10.
Definitive Agreement.  By your initial below, you acknowledge that the terms of
this Memorandum shall be incorporated into a more definitive employment or
consulting services agreement in the discretion of the Company but based upon
the general terms and conditions set forth herein.

 
Initials ____________      _____________

 
 

--------------------------------------------------------------------------------

 